DETAILED ACTION
This office action is responsive to communication filed on August 15, 2022.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot in view of the new grounds of rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
No claim limitations are interpreted to invoke 35 USC 112(f) at this time.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9, 11-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hogasten et al. (US 2014/0139643) in view of Stork et al. (US 2015/0293018) and Okita (US 2010/0182465).

	Consider claim 1, Hogasten et al. teaches:
	An imaging device (figure 1) comprising: 
	an optical element including a repeating pattern of lenses (lenses, 208, paragraphs 0100-0102, figures 2A and 2B); 
	an array of pixels (imager array, 200, sensor arrays, 202, figures 2A and 2B) underlying the optical element (see figure 2B) such that subarrays of the optical elements (208) each have pixels positioned relative to an overlaying one of the repeating pattern of lenses (Each sensor array (202) includes as plurality of pixels (206) and an associated lens (208), figure 2B, paragraphs 0101 and 0102.), the pixels in each subarray positioned relative to an overlaying one of the optical elements (see figures 2A and 2B, paragraphs 0101 and 0102), each pixel in each subarray homologous with a pixel in each of the other subarrays in relation to their respective overlying optical elements (see paragraphs 0101, 0102, 0143, 0184 and 0186, figure 2B); and 
	a memory (memory component, 120, figure 1, paragraph 0082) to store an array of intensity values (i.e. to store image signals, paragraph 0083) for each of a collection of pixels (i.e. in a virtual sensor grid, paragraph 0143), each intensity value being an accumulation from one of the collections of homologous pixels (e.g. from 16 or 48 subarrays, see paragraphs 0143, 0184 and 0186).
	Hogasten et al. expresses concern about limiting the cost and size of the imaging device (see paragraph 0037).  However, Hogasten et al. does not explicitly teach that the optical element includes a repeating pattern of subgratings overlaying the pixels.
	Stork et al. similarly teaches an imaging device (figure 18) comprising an array of optical elements (gratings, 1805) disposed over subarrays of pixels (see paragraph 0077).
	However, Stork et al. teaches that in order to construct imaging devices smaller in size and lower in cost, diffractive optics are used instead of lenses (see paragraph 0047).  As such, Stork et al. teaches that the optical element includes a repeating pattern of subgratings overlaying the pixels (“FIG. 18 depicts a two-dimensional array 1800 of gratings 1805 disposed over a photodiode array (not shown). Each of gratings 1805 is identical, but any number of parameters, many of which are discussed previously, can be varied within and among gratings 1805.” paragraph 0077).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the optical elements taught by Hogasten et al. include a repeating pattern of subgratings overlaying the pixels as taught by Stork et al. as this only involves a simple substitution of one known element for another to obtain predictable results such as lowering the size and cost of the imaging device (Stork et al., paragraph 0047).
	Although Hogasten et al. teaches accumulating intensity values into collections of homologous pixels, as discussed above, the combination of Hogasten et al. and Stork et al. does not explicitly teach that the accumulation is performed via conductive paths interconnecting the pixels into collections of homologous pixels.
	Okita similarly teaches a pixel array (figure 9) having subarrays of pixels (i.e. four 2x2 pixel subarrays having two diagonally arranged green pixels, a single red pixel, and a single blue pixel diagonally arranged with respect to the red pixel), wherein the outputs of pixels having the same coordinate in each subarray are accumulated to obtain intensity values for each coordinate (“enabling the same color addition in the horizontal direction and the vertical direction”, paragraph 0074).
	However, Okita additionally teaches that the accumulation is performed via conductive paths interconnecting the pixels having the same subarray coordinates into collections (“transistors 109, 109p and 109q are provided for setting the FD regions in the vertical direction and the horizontal direction to be one of conducting and non-conducting.  Thereby, there is an effect of enabling the same color addition in the horizontal direction and the vertical direction.” paragraph 0074, see figure 9).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the homologous pixels taught by the combination of Hogasten et al. and Stork et al. be interconnected via conductive paths as taught by Okita for the benefit enabling pixel signal addition while reducing power consumption (Okita, paragraphs 0074 and 0075).

	Consider claim 4, and as applied to claim 1 above, Hogasten et al. further teaches that the array of intensity values includes one of the intensity values for each of the pixels in one of the subarrays (see paragraphs 0143, 0184 and 0186).

	Consider claim 9, and as applied to claim 1 above, Hogasten et al. teaches an analog-to-digital converter coupled to the conductive paths to digitize signals simultaneously collected by the homologous pixels (“In one embodiment, the sensors of image capture component 130 provide for representing (e.g., converting) a captured image signal of scene 170 as digital data (e.g., via an analog-to-digital converter included as part of the sensor or separate from the sensor as part of imaging system 100).”).
	Okita likewise teaches an A/D converter (6, figure 12, paragraph 0094).

	Consider claim 11, and as applied to claim 1 above, Hogasten et al. further teaches that the array of pixels comprises rows of pixels, and wherein homologous pixels are in different ones of the rows of pixels (see figures 2A and 2B, paragraph 0101).

	Consider claim 12, and as applied to claim 1 above, Hogasten et al. does not explicitly teach that subratings.
	Stork et al. teaches that the subgratings are identical (see figure 18, paragraph 0077).

	Consider claim 13, and as applied to claim 1 above, Hogasten et al. does not explicitly teach the optical grating.
	Stork et al. teaches the optical grating to cast an interference pattern on the array of pixels (see “interference”, paragraph 0077), each subgrating including boundaries of odd symmetry separating stepped features on opposite sides of each boundary, the stepped features on the opposite sides of each boundary to produce curtains of destructive interference at the pixel array (see paragraphs 0048 and 0049, figure 1A).

	Consider claims 14 and 15, and as applied to claim 1 above, Hogasten et al. further teaches that the imaging device includes superfluous, defective pixels (see figures 6A-6C, paragraph 0159).

	Consider claim 16, Hogasten et al. teaches:
	A method (figure 3) comprising: 
	directing light from a scene through an array of optical elements (lenses, 208, paragraphs 0100-0102, figures 2A and 2B, see step 304, paragraph 0142) , each optical element (208) producing an image (see paragraph 0102); 
	sampling the image with an array of pixels (imager array, 200, sensor array, 202, figures 2A and 2B) divisible into subarrays, each subarray having pixels positioned relative to an overlaying one of the optical elements to capture intensity values responsive to the light (Each sensor array (202) includes as plurality of pixels (206) and an associated lens (208), figure 2B, paragraphs 0101 and 0102.  See step 304, paragraph 0142), each pixel in each subarray homologous with one of the pixels in each of the other subarrays in relation to their respective overlying optical elements (see paragraphs 0101, 0142, 0143 and 0184, figure 2B); and 
	sampling an intensity value for each set of the homologous pixels (e.g. from 16 or 48 subarrays, see paragraphs 0143, 0184 and 0186.).
	Hogasten et al. expresses concern about limiting the cost and size of the imaging device (see paragraph 0037).  However, Hogasten et al. does not explicitly teach that the optical element includes a repeating pattern of subgratings overlaying the pixels.
	Stork et al. similarly teaches an imaging device (figure 18) comprising an array of optical elements (gratings, 1805) disposed over subarrays of pixels (see paragraph 0077).
	However, Stork et al. teaches that in order to construct imaging devices smaller in size and lower in cost, diffractive optics are used instead of lenses (see paragraph 0047).  As such, Stork et al. teaches that the optical element includes a repeating pattern of subgratings overlaying the pixels (“FIG. 18 depicts a two-dimensional array 1800 of gratings 1805 disposed over a photodiode array (not shown). Each of gratings 1805 is identical, but any number of parameters, many of which are discussed previously, can be varied within and among gratings 1805.” paragraph 0077).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the optical elements used to capture intensity values taught by Hogasten et al. include a repeating pattern of subgratings overlaying the pixels as taught by Stork et al. as this only involves a simple substitution of one known element for another to obtain predictable results such as lowering the size and cost of the imaging device (Stork et al., paragraph 0047).
	Although Hogasten et al. teaches accumulating intensity values into collections of homologous pixels, as discussed above, the combination of Hogasten et al. and Stork et al. does not explicitly teach that the accumulation is performed via interconnecting the pixels into collections of homologous pixels.
	Okita similarly teaches a pixel array (figure 9) having subarrays of pixels (i.e. four 2x2 pixel subarrays having two diagonally arranged green pixels, a single red pixel, and a single blue pixel diagonally arranged with respect to the red pixel), wherein the outputs of pixels having the same coordinate in each subarray are accumulated to obtain intensity values for each coordinate (“enabling the same color addition in the horizontal direction and the vertical direction”, paragraph 0074).
	However, Okita additionally teaches that the accumulation is performed via conductive paths interconnecting the pixels having the same subarray coordinates into collections (“transistors 109, 109p and 109q are provided for setting the FD regions in the vertical direction and the horizontal direction to be one of conducting and non-conducting.  Thereby, there is an effect of enabling the same color addition in the horizontal direction and the vertical direction.” paragraph 0074, see figure 9).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the homologous pixels taught by the combination of Hogasten et al. and Stork et al. be interconnected via conductive paths as taught by Okita for the benefit enabling pixel signal addition while reducing power consumption (Okita, paragraphs 0074 and 0075).

	Consider claim 17, and as applied to claim 16 above, Hogasten et al. further teaches that the subarrays each include a number of pixels, and wherein the set of intensity values is of the number of pixels (see paragraphs 0101 and 0143).

	Consider claim 20, and as applied to claim 16 above, Hogasten et al. further teaches that the array of pixels includes rows and columns of pixels (see figures 2A and 2B, paragraphs 0101 and 0143).
	However, the combination of Hogasten et al. and Storck et al. does not explicitly teach sampling the intensity value for a first of the sets of homologous pixels before sampling the intensity value for a second of the sets of homologous pixels.
	Okita further teaches sampling the intensity value for a first of the sets of homologous pixels before sampling the intensity value for a second of the sets of homologous pixels (Pixel addition of same color pixels is performed sequentially as detailed in paragraphs 0090 and 0091.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the sampling of intensity values taught by the combination of Hogasten et al. and Storck et al. be performed sequentially depending upon pixel subarray coordinates as taught by Okita for the benefit that a floating diffusion capacitor value can be made variable without increasing the number of elements (Okita, paragraph 0008).


	Consider claim 21, and as applied to claim 16 above, Hogasten et al. further teaches that the array of pixels includes rows of pixels and columns of pixels, the method further comprising sampling the intensity value for a first of the sets of homologous pixels from more than one of the rows of pixels (see figures 2A and 2B, paragraphs 0101, 0143, 0184 and 0186).

	Consider claim 22, and as applied to claim 21 above, Hogasten et al. further teaches that each of the homologous pixels in the first of the sets of homologous pixels is in a different one of the rows of pixels (see figures 2A and 2B, paragraphs 0101, 0143, 0184 and 0186).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696